                 Case:20-00759-swd     Doc #:10 Filed: 02/26/20        Page 1 of 7



                       UNITED STATES BANKRUPTCY COURT
                        WESTERN DISTRICT OF MICHIGAN

In re:
                                                            Case No. 20-00759-swd
GOODRICH QUALITY THEATERS,                                  Chapter 11
                                                            Hon. Scott W. Dales
                 Debtor.


      MOTION FOR EMERGENCY TELEPHONIC HEARING AND TO
       APPROVE EMERGENCY DEBTOR IN POSSESSION LOAN

         NOW COMES CIBC BANK USA, as Administrative Agent, Lead Arranger

and Lender ("Agent"), on behalf of itself, Macatawa Bank as Lender

("Macatawa"), and Independent Bank as Lender ("Independent") (CIBC,

Macatawa, and Independent, the "Lenders"), by and through its attorneys Varnum

LLP, and the above-captioned Debtor, by and through its counsel, for their Joint

Motion for Emergency Telephonic Hearing and to Approve Emergency Debtor in

Possession Loan (the "Motion") states as follows:

         1.      The Debtor filed a Chapter 11 petition on February 25, 2020 (the

"Petition Date").

         2.      The above-captioned Debtor owns and operates approximately

twenty-nine (29) movie theaters primarily located in west Michigan,1 with

hundreds of employees and a headquarters building located in Grand Rapids.




1
  Four (4) theaters are located in Indiana and one (1) in Illinois. The Debtor is also a party to a
joint venture in Florida that operates one movie theater. Approximately sixteen (16) of the
                                                                                       (continued...)

16053025_1.DOC
                 Case:20-00759-swd      Doc #:10 Filed: 02/26/20        Page 2 of 7



         3.      Prior to the Petition Date, Debtor, Agent and the Lenders entered into

that certain Second Amended and Restated Credit Agreement dated September 27,

2018, as amended by a Limited Waiver and First Amendment to Second Amended

and Restated Credit Agreement and Loan Documents dated November 15, 2019

(as so amended and as it may be further amended or supplemented from time to

time, the "Credit Agreement").2

         4.      To secure the obligations under the Notes and the Credit Agreement,

Debtor executed a Collateral Agreement which grants to Agent a security interest

in substantially all of the assets of the Debtor. The Agent's security interest in the

Collateral was and is duly perfected by the filings of UCC-1s for the Debtor with

the Secretary of State for the States of Michigan. Included in the Collateral are

secured interests in all of the real property owned by the Debtor, perfected by

validly recorded mortgages. Certain other parties have also filed liens against

miscellaneous leased or financed equipment or personal property at specific

locations.        The Debtor's owner also guaranteed Debtor's payment of the

Obligations pursuant to a certain Continuing Unconditional Guaranty, as

reaffirmed from time to time.
________________________

(continued...)
theaters are leased, and the Debtor owns the real estate underlying the remainder of the theaters,
which are subject to valid recorded mortgage interests of the Agent.
2
  Capitalized terms shall have the meanings as set forth in this Complaint or if not defined herein,
the meanings ascribed to such terms in the Loan Documents (as defined in the Credit
Agreement).


16053025_1.DOC                                  -2-
                 Case:20-00759-swd   Doc #:10 Filed: 02/26/20   Page 3 of 7



        5.       Prior to the Petition Date, the Debtor defaulted under the Credit

Agreement and, inter alia, entered into a Forbearance Agreement with the Debtor.

Pursuant to the Forbearance Agreement, Debtor retained Brent I. Kugman of

Kugman Partners as its Chief Restructuring Officer (the "CRO") and continued to

retain Stout Risius Ross, LLC as its investment banker (the "IB") to assist the

Company in managing its finances and conducting a going concern sale process to

preserve the value of its assets. The CRO and the IB were terminated prior to the

Petition Date.

        6.       Prior to the Petition Date, on February 24, 2020, Agent sent Debtor a

Notice of Acceleration and Demand notifying Debtor that New Defaults had

occurred under the Forbearance Agreement, and that as a result of the New

Defaults (as defined in the Forbearance Agreement), the entire remaining unpaid

balance of the Obligations was accelerated and declared to be immediately due and

payable in full, with the amount owing on the Obligations as of February 24, 2020

as follows: $29,580,339.00 of principal, plus accrued interest in the amount of

$99,577.19, plus certain fees, interest, costs and expenses.         Debtor was also

advised that Agent was immediately setting-off the Debtor's accounts at Agent and

would apply the amounts in such accounts to the Obligations.

        7.       Prior to the Petition Date, the Debtor opened up other bank accounts,

including one or more accounts at Fifth Third Bank.



16053025_1.DOC                             -3-
                 Case:20-00759-swd    Doc #:10 Filed: 02/26/20   Page 4 of 7



        8.       Post-Petition, employee-related obligation, including wages, benefits,

and taxes that arose prior to the Petition Date have come due on or before this

Friday, February 28, 2020 in the amount of not less than $324,305.98 (the "Post-

Petition Employee Obligations").

        9.       If   the   Post-Petition   Employee   Obligations   are   not   funded

immediately, there will be permanent and irreparable harm caused to the value of

the assets of the Debtor caused by expected self-termination of the Debtor's

employees and a cessation of its business operations.

        10.      After expedited discussions between the Debtor and the Agent, the

Agent is willing to make an emergency interim Debtor-in-Possession loan pursuant

to 11 U.S.C. § 364(d) on a senior basis (the "First Interim DIP Loan") and pursuant

to the following terms:

                 A.     Debtor will re-engage both the CRO and IB no later than Noon

tomorrow.

                 B.     Debtor agrees to conduct a 363 Sale process in this case to

conclude no later than a date to be determined in consultation with CRO, IB, and

the Debtor, and agrees to file a motion to approve bidding procedures no later than

March 6.

                 C.     Agent and Debtor will ask the Court for an emergency hearing

next week for approval of a Second Interim DIP Loan that will be based on a

revised budget that the CRO will prepare, and will ask the Court at the time to set a

16053025_1.DOC                               -4-
                 Case:20-00759-swd   Doc #:10 Filed: 02/26/20     Page 5 of 7



hearing for a Final DIP Order that would provide funding for the duration of the

sale process.

                 D.    Debtor agrees to use the $36,000 in the flex account in

accordance with their third party provider.

                 E.    Debtor agrees to immediately transfer all funds from its 5/3

account to the Agent's account and close that account.

                 F.    The Agent agrees to continue to have good faith discussions

with the Debtor and the Debtor's principal in this matter.

                 G.    Debtor will file motion, as soon as possible, for a first day order

allowing Debtor to pay pre-petition employee obligations.

                 H.    For clarity, the Debtor's principal is not prohibited from being

an active potentially interested party in the 363 sale process.

        11.      The above agreement has been reached by the Agent and the Debtor

on an expedited basis to avoid imminent and irreparable harm to the estate, the

Debtor and the Agent respectfully requests that this Court grant the relief requested

herein and such other relief as this Court deems appropriate and necessary under

the circumstances. The parties will upload a proposed order as soon as possible.

        12.      The Agent and the Debtor reserve all of their rights with respect to

this matter except as provided herein.

        13.      Given the expedited nature and urgency of this matter, the Debtor and

Agent also request that the Court consider this a separate motion to shorten the

16053025_1.DOC                              -5-
                 Case:20-00759-swd   Doc #:10 Filed: 02/26/20   Page 6 of 7



notice period and schedule an emergency hearing on this Motion. LBR 9013(h)

provides that an “emergency’ is a matter that requires a hearing in less than 7 days,

and that involves an injury which outweighs procedural concerns. If a motion

requires an emergency hearing, a separate motion for the emergency hearing must

be filed.” LBR 9013(h)(1) further requires “sufficient information for the Court to

schedule an emergency hearing (e.g., why relief is needed immediately and why

affected parties will not be prejudiced if a hearing is held with only limited

notice).” For the reasons stated above, cause exists to shorten notice on the Motion

pursuant to Fed. R. Bankr. P. 9006(c)(1) and LBR 9013(h) to reduce the notice

periods required by the Federal Rules of Bankruptcy Procedure.

        14.      Debtor and Agent therefore request that this Court hold the

hearing on this Motion telephonically on the morning of February 27, 2020.

                                 Respectfully submitted,

                                 VARNUM LLP

                                 By:    /s/ Brendan G. Best
                                       BRENDAN G. BEST (P66370)
                                       160 W. Fort St., 5th Floor
                                       Detroit, MI 48226
                                       (313) 481-7300
                                       bgbest@varnumlaw.com

Dated: February 26, 2020               Attorneys for Agent

                                 LAW OFFICES OF TYRONE BYNUM PLLC

                                 By:    /s/ Tyrone S. Bynum
                                        TYRONE S. BYNUM (P82427)

16053025_1.DOC                             -6-
                 Case:20-00759-swd   Doc #:10 Filed: 02/26/20   Page 7 of 7



                                        161 Ottawa Ave. NW, Ste. 309
                                        Grand Rapids, MI 49503
                                        (616) 682-5476
Dated: February 26, 2020                tyrone@LawOfficesofTyroneBynumPLLC.com




16053025_1.DOC                             -7-
